Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Zhang (US 20190304164 A1) discloses a system for creating a three-dimensional (3D) scene, the system comprising: eyewear (head mounted display device 100, para. 0048) including a first imager (left camera 122) and a second imager (right camera 124) spaced from the first imager (see figure 1), the first imager configured to obtain a first two-dimensional (2D) image (left image 10) of a scene object (from scene 132) from a first viewpoint and the second imager configured to obtain a second 2D image (right image 12) of the scene object from a second viewpoint that is different than the first viewpoint;
a processing system (includes a synthesized image forming unit 102 that may be operated by one or more image signal processors (ISPs) or graphics processing units (GPUs), para. 0048) coupled to the eyewear, the processing system configured to: obtain the first 2D image and the second 2D image (para. 0048); create a depth map from the first and second 2D images (obtaining disparity maps, para. 0054);
However, the closest prior art of record, namely, Zhang does not disclose “create a 3D scene from the depth map and the first and second 2D images; detect regions of the initial 3D scene with incomplete image information; reconstruct the detected regions of the 3D scene; determine replacement information and modify the reconstructed regions; and render the 3D scene with the modified reconstructed regions from a plurality of viewpoints.." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.

Independent claim 11 is citing the same or similar subject matter and is also allowed.
Dependent claims 12-20 are allowable as they depend from an allowable base independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677